Locher, J.,
dissenting. The majority asserts that, once an action is pending, associated remedial rights extended by statute can not be eliminated by later reenactment, amendment or repeal unless the legislative intention is expressly stated. As appears hereinafter, such legislative intention is expressly stated.
Initially, it is noted that R. C. 4123.519, as amended, does not eliminate or deny appellee the substantive right to an appeal in the Court of Common Pleas. The appellee still has the right to appeal to the Court of Common Pleas according to R. C. 4123.519, but only after an appeal to the Industrial Commission according to R. C. 4123.516. Since the appellee’s right to an appeal to the Court of Common Pleas is not eliminated, but rather only postponed, the reliance upon *140Smith v. N. Y. Central Rd. Co. (1930), 122 Ohio St. 45, is quite tenuous as applied to the facts in the instant cause.
The appellee’s failure to adhere to the newly amended procedural provisions of R. C. 4123.519 resulted in the dismissal of her claim.
In the instant cause, the appellee has a vested right to participate in the Workers’ Compensation Fund, but the manner in which to establish this vested right is procedural. State, ex rel. Holdridge, v. Indus. Comm. (1967), 11 Ohio St. 2d 175; Kilbreath v. Rudy (1968), 16 Ohio St. 2d 70; Denicola v. Providence Hospital (1979), 57 Ohio St. 2d 115.
In addition to the foregoing, the majority concludes that R. C. 1.58 is controlling since there is no express legislative intention as to the date for filing claims pursuant to amended R. C. 4123.519.
R. C. 1.58 is not applicable because amended R. C. 4123.519 expressly provides that “[t]his section [4123.519] applies to all decisions of the commission, the administrator, or a regional board of review on November 2, 1959, and all claims filed thereafter shall be governed by sections *** to 4123.519.”
The clear legislation intention was to make this 1977 amendment applicable to all claims pending or filed after November 2, 1959. The legislature could easily have stated that the amended procedure was valid only for claims filed after January 17, 1977, the effective date of Am. Sub. S. B. No. 545! The failure to change the November 2, 1959, date clearly establishes the intention to make the amended provision applicable to all pending claims.
R. C. 4123.519, as amended, is part of the comprehensive Am. Sub. S. B. No. 545. By allowing the appellee to file directly in the Court of Common Pleas, in direct defiance of the amendment, the court has determined that separate sets of procedure will be applied for the ensuing years. Pursuant to R. C. 4123.52, a claim maybe “pending” for the lifetime of the worker. Thus, all “new” claims will have different appealing procedures than “pending” claims. Such a result is most unreasonable and will have catastrophic administrative overtones.
In sum, the application of R. C. 4123.519, as amended, is *141not dictated by R. C. 1.58, because the appellee did not have any vested rights in the procedure of review and because the statute expressly provides for the applicability date of November 2,1959. The thrust and sweeping changes in Am. Sub. S. B. No 545 are to create a uniform system of administration for the Workers’ Compensation Fund. The majority opinion contravenes that very intent.
For the foregoing reasons, I respectfully dissent.